DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed November 26, 2019 has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-2 and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US patent application 20210111874 granted to Tanji et al.
Regarding claim 1, Tanji meets the claimed limitations as follows:
“A key management system (see Figure 2) of an in-vehicle network, the key management system comprising:
a reception unit configured to receive a shared secret key of a central gateway and a domain gateway;” see paragraph [0030] (a receiving unit for receiving a key request including communication device identification information . . .); [0103] (. . . the receiver of the communicating device functions as a receiving unit that receives the data . . .) and Figure 2, element 141.
“a memory configured to store a program for performing key management of the in-vehicle network using the shared secret key;” see paragraph [0098] (. . . storage device 130 stores a program for realizing the functions of the “units”. . .) and Figure 2, element 130. 
“and a processor configured to execute the program, wherein the processor generates a secret key to be stored in a node of the in- vehicle network using the shared secret key and a unique ID of the node.” see paragraph [0096] (. . . the processor includes “units” such as a master key generation unit, . . . a common key generation unit 115, . . . a key response generation unit 117 as functional components. Function of the “units” are realized by software.); and Figure 2, element 110.
Regarding claim 2, Tanji meets the claimed limitations as follows:


Regarding claim 8, Tanji meets the claimed limitations as follows:
“A key management system of an in-vehicle network, the key management system comprising: 
a central gateway configured to generate a master key; 
a domain gateway configured to receive a shared secret key from the central gateway and generate a secret key to be stored in nodes constituting the in-vehicle network; and a node connected to the domain gateway over a legacy network or an Ethernet network.” see paragraph [0302] (. . . key sharing process may be performed on a domain basis . . .); [0304] (The key management apparatus 100, . . . are the same as those described in Embodiment 1. . .); [0308]-[0312] and Figures 2, 30, 31 and 32.

Examiner Note:
The central gateway configured to generate a master key is the master station that includes the key management apparatus (see paragraphs [0096]).

The domain gateway is GW 400. GW 400 receives common key (shared key) from key management apparatus (see Figure 18) and subsequently uses domain configuration information and the received key to form a key shared by in-vehicles on the same domain  (see paragraphs[0124];  [0308]-[0309]).

The nodes are considered to be the in-vehicles connected to the network.

Regarding claim 9, Tanji meets the claimed limitations as follows:
“The key management system of claim 8, wherein the central gateway generates the shared secret key using unique ID information of the domain gateway and the master key.” see paragraph [0306].
Regarding claim 10, Tanji meets the claimed limitations as follows:
“The key management system of claim 8, wherein the domain gateway generates the secret key using a unique ID of the node and the shared secret key.” see paragraphs [0308]-[0309] (. . . domain configuration information . . .). 

Examiner Note:
The domain configuration information is considered to be the unique ID used to generate a common key for the in-vehicles within the respective domains.

Allowable Subject Matter
Claims 3-7 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

With respect to claim 4, the cited prior art fails to specifically teach the key management system of claim 3, wherein the processor generates the temporary message ID using registration or update time information.
With respect to claim 5, the cited prior art fails to specifically teach the key management system of claim 4, wherein the processor generates an encryption/decryption key using the time information, the shared secret key, and the unique ID of the node, encrypts the temporary message ID using the generated encryption/decryption key, and transmits the encrypted temporary message ID to the node.
With respect to claim 6, the cited prior art fails to specifically teach the key management system of claim 5, wherein the processor encrypts a message ID to be processed by the node, information regarding a node ID matching the message ID, and time required for registration or update of the node using the encryption/decryption key and then transmits the encrypted message ID, node ID information, and required time.
With respect to claim 7, the cited prior art fails to specifically teach the key management system of claim 5, wherein the node generates an encryption/decryption key using the temporary message ID, the unique ID of the node, and information regarding time at which the registration or update is complete.
With respect to claim 11, the cited prior art fails to specifically teach the key management system of claim 8, wherein the domain gateway issues a temporary 
With respect to claim 12, the cited prior art fails to specifically teach the key management system of claim 8, wherein the domain gateway generates an encryption/decryption key using time information, the shared secret key, and a unique ID of the node, encrypts a temporary message ID, and transmits the encrypted temporary message ID to the node.
With respect to claim 13, the cited prior art fails to specifically teach the key management system of claim 12, wherein the node generates a key using the time information, the secret key, and the unique ID of the node and checks the temporary message ID using the generated key.
With respect to claim 14, the cited prior art fails to specifically teach the key management system of claim 12, wherein the domain gateway encrypts a message ID to be processed by the node, information regarding a node ID matching the message ID, and information regarding time required for registration or update of the node using the encryption/decryption key and then transmits the encrypted message ID, node ID information, and time information to the node.
With respect to claim 15, the cited prior art fails to specifically teach the key management system of claim 14, wherein the node generates an encryption/decryption key using the temporary message ID, unique ID information of the node matching the temporary message ID, and information regarding time at which the registration or update is complete and performs inter-node communication.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876. The examiner can normally be reached 8:00-4:00 (Teleworking).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437